ACCEPTED
                                                                                   01-14-01018-CV
                                                                        FIRST COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                              6/23/2015 4:46:51 PM
                                                                             CHRISTOPHER PRINE
                                                                                            CLERK

                         NO. 01-14-01018-CV

                                                    FILED IN
                 IN THE COURT OF APPEALS     1st COURT OF APPEALS
              FOR THE FIRST DISTRICT OF TEXAS HOUSTON, TEXAS
                      HOUSTON, TEXAS         6/23/2015 4:46:51 PM
                                                         CHRISTOPHER A. PRINE
                                                               Clerk
             RICKY D. PARKER AND JAMES MYERS
                                          Appellants
                            v.
       SCHLUMBERGER TECHNOLOGY CORPORATION
                                   Appellee

                          Interlocutory Appeal
    from the 268th Judicial District Court of Fort Bend County, Texas
                      Cause No. 14-DCV-218252

APPELLANTS RICKY D. PARKER AND JAMES MYERS’ MOTION TO
   REVIEW JUNE 4, 2015 AMENDED TEMPORARY INJUNCTION


                         Levon G. Hovnatanian
                        State Bar No. 10059825
                      hovnatanian@mdjwlaw.com
                            Robert T. Owen
                        State Bar No. 24060370
                          owen@mdjwlaw.com
                             Kevin G. Cain
                        State Bar No. 24012371
                          cain@mdjwlaw.com
                     MARTIN, DISIERE, JEFFERSON &
                            WISDOM, L.L.P.
                         808 Travis, 20TH Floor
                         Houston, Texas 77002
                      (713) 632-1700 – Telephone
                      (713) 222-0101 – Facsimile
TO THE HONORABLE COURT OF APPEALS:

                                          Procedural Facts

        This is an interlocutory appeal of the Fort Bend County District Court’s

orders denying a motion to compel arbitration and granting a temporary injunction

prohibiting the appellants Rick Parker and James Myers from working in the

wireline industry. On April 30 2015, following oral argument, the Court entered

an order sua sponte staying proceedings in the district court, with the sole

exception that the district court was permitted to hear matters relating to the

temporary injunction and was permitted to issue orders that modify or dissolve that

injunction. On June 4, 2015 the district court signed an order modifying the

injunction.       See Supplemental Record & Appendix Tab 1. 1                             The modified

injunction maintains all of the substantive work restrictions as to both Parker and

Myers but provides that the work restrictions expire on September 15, 2015 as to

Parker alone. See Supplemental Record & Appendix Tab 1.




1
  Attached to the appendix to this motion are true and correct copies of (1) Appellants’ Motion to Modify or
Dissolve the Temporary Injunction; (2) Appellee’s Response to the Motion to Modify or Dissolve the Temporary
Injunction; and (3) the district court’s June 4, 2015 Amended Temporary Injunction. Parker and Myers have also
requested that the Fort Bend County District Clerk supplement the appellate record with these documents.


                                                      1
                                    Rule 29.6

      The district court’s June 4, 2015 order does not affect this Court’s

jurisdiction to adjudicate this interlocutory appeal. See Tex. R. App. P. 29.6. Rule

29.6 provides:


      (a)   Motion to Review Further Orders. While an appeal from an
            interlocutory order is pending on a party’s motion or on the
            appellate court’s own initiative, the appellate court may review
            the following:

            (1)    a further appealable interlocutory order concerning the same
                   subject matter; and

            (2)    any interlocutory order that interferes with or impairs the
                   effectiveness of the relief sought or that may be granted on
                   appeal.

      (b)   Record. The party filing the motion may rely on the original record or
            may file a supplemental record with the motion.

Tex. R. App. P. 29.6.

      The June 6, 2015 amended temporary injunction is an appealable

interlocutory order concerning the same subject matter as this interlocutory appeal.

See Tex. Civ. Prac. & Rem. Code § 51.014(a)(4) (Vernon 2015) (“(a) A person

may appeal from an interlocutory order of a district court, county court at law,

statutory probate court, or county court that . . . grants or refuses a temporary

injunction or grants or overrules a motion to dissolve a temporary injunction as

provided by Chapter 65.”); Supplemental Record & Appendix Tab 1.

                                         2
Accordingly, the appellants respectfully ask that the Court review the June 4, 2015

order in conjunction with the other issues pending in this appeal.

             Effect Of June 4, 2015 Order On The Appellate Issues

      The June 4, 2015 Amended Temporary Injunction does not affect any issue

in this appeal. The amended injunction maintains all of the substantive work

restrictions previously imposed on Parker and Myers and constitutes an abuse of

the trial court’s discretion for all the reasons previously noted in Parker and Myers’

appellate briefing.   See Supplemental Record & Appendix Tab 1.             The sole

substantive change in the order is that it sets an expiration date of September 15,

2015 for the work restrictions as to Parker alone. See Supplemental Record &

Appendix Tab 1.

      However, that modification does not correct any substantive issue addressed

in the parties’ briefing or at oral argument. Indeed, as noted in appellants’ prior

briefing, an injunction prohibiting an employee from working cannot be properly

based upon an expired non-compete.         See Appellants’ Brief at 53-54.       It is

undisputed that, absent some act tolling the non-compete at issue, Parker’s non-

compete expired on October 2, 2014, one year after he resigned his position with

Schlumberger, and one week before the district court signed a temporary

restraining order prohibiting him from working in the wireline industry. See 3 RR

31; 5 RR Pl.’s Ex. 1 at ¶ 5. As noted in the prior briefing, there is no evidence in

                                          3
the record that supports any continued restriction on Parker’s right to work. See

Reply Briefing at 29-30. Accordingly, adding an expiration date of September 15,

2015 to Parker’s work restrictions does not correct the substantive issues attendant

to the temporary injunction and the amended temporary injunction remains an

abuse of the trial court’s discretion.    The June 4, 2015 amended temporary

injunction should be reversed and dissolved for all the reasons previously

presented to the Court.

                                   Conclusion

      Appellants Ricky Parker and James Myers respectfully request that the

Court grant this motion to review the district court’s June 4, 2015 order; reverse

the trial court’s orders denying their motion to compel arbitration and granting

Schlumberger’s application for temporary injunction and permit Parker and Myers

to immediately resume work.




                                         4
Respectfully submitted,
MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.



By: /s/ Robert T. Owen
    Levon G. Hovnatanian
    State Bar No. 10059825
    hovnatanian@mdjwlaw.com
    Kevin G. Cain
    State Bar No. 24012371
    cain@mdjwlaw.com
    Robert T. Owen
    owen@mdjwlaw.com
    State Bar No. 24060370
808 Travis, Suite 20th Floor
Houston, Texas 77002
(713) 632-1700 – Telephone
(713) 222-0101 – Facsimile

ATTORNEYS FOR APPELLANTS
RICKY D. PARKER AND JAMES MYERS




        5
                      CERTIFICATE OF COMPLIANCE
      This is to certify that this computer-generated motion contains 799 words.


                                      /s/ Robert T. Owen
                                      Robert T. Owen
                                      Dated: June 23, 2015



                         CERTIFICATE OF SERVICE
       I hereby certify that on this 23rd day of June, 2015, a true and correct copy
of the foregoing was sent by the method(s) indicated to the following individuals:

Mr. Jeff Barnes                 via e-file and e-mail: barnesj@jacksonlewis.com
JACKSON LEWIS, P.C.
1415 Louisiana, Suite 3325
Houston, Texas 77002

Mr. William L. Davis            via e-file and e-mail: davisw@jacksonlewis.com
JACKSON LEWIS, P.C.
500 N. Akard, Suite 2500
Dallas, Texas 75201


                                         /s/ Robert T. Owen
                                         Robert T. Owen




                                         6
                                APPENDIX

Tab 1 – June 4, 2015 Amended Temporary Injunction

Tab 2 – Motion To Modify Or Dissolve Temporary Injunction

Tab 3 – Response To Motion To Modify Or Dissolve Temporary Injunction
1
                           ANNIE REBECCA ELLIOTT
                            DISTRICT CLERK
                            Fort Bend County, Texas
                                                                                               (281) 341-3754
                                                                                           Fax (281)341-4519


                                                                                           June 11,2015

TO:      W.JACKSON WISDOM
         MARTIN DISIERE JEFFERSON & WISDOM LLP
         808 TRAVIS 20TH FLOOR
         HOUSTON TX 77002


Re:      Cause No. 14-DCV-218252
         268TH JUDICIAL DISTRICT COURT

Schlumberger Technology Corporation vs Ricky D. Parker and James Myers


Dear W.JACKSON WISDOM:

Please find enclosed the following:

(1) CERTIFIED COPY OF THE AMENDED TEMPORARY INJUNCTION FORWARDED TO
YOUR OFFICE FOR FURTHER HANDLING.


DISTRICT CLERK ANNIE REBECCA ELLIOTT
Fort Bend County, Texas


By:
      Deputy strict Clerk V   a Vasquez
      Telephone:(281)341-3754




                     MAILING                                                   PHYSICAL

                 301 Jackson Street                           1422 Eugene Heimann Circle, Room 10142

              Richmond,Texas 77469                                       Richmond, Texas 77469

                                      http://www.fortbendcountytx.gov

                                          Departments — District Clerk
                                                                                        RECEIVED
                                                                                           JUN 15 2015
                                                ORIGINAL
                                                                                        JAMES M. CLEARY,JR.
                                                                                                                 Filed
                                                                                               5/29/2015 3:40:47 PM !
                                                                                                Annie Rebecca Elliott
                                                                                                        District Clerk
                                                                                             Fat Bend County. Texas
                                                                                           Jennifer Melendez

                                CAUSE NO.      14-DCV-218252

SCHLUMBERGER TECHNOLOGY                                    IN THE DISTRICT COURT OF
CORPORATION,

      Plaintiff,

v.                                                         FORT BEND COUNTY, TEXAS

RICKY D.PARKER and JAMES MYERS,                 §

      Defendants.                                          268TH JUDICIAL DISTRICT

                         AMENDED TEMPORARY INJUNCTION

              The Court enters this Amended Temporary Injunction following the hearing on

Defendant Ricky Parker's Motion to Modify or Dissolve the Temporary Injunction that was held

on May 15, 2015.

              On December 5 and 8, 2014, the Court held a hearing on Plaintiff Schlumberger

Technology Corporation's request for a temporary injunction. Plaintiff appeared at the hearing

and offered evidence in support of the request for a temporary injunction. Defendants did not

appear, but were represented by counsel at the hearing. The Court heard testimony and

considered the evidence and arguments of the parties and finds as follows.

              The Court Ends that the evidence establishes the elements necessary for the

issuance of a temporary injunction. Schlumberger has established a probable right to relief

necessary to obtain a temporary injunction with respect to its claims for breach of contract and

tortious interference with contract, tortious interference with prospective business relationships,

breach of contract, breach of fiduciary duty and duty of loyalty, and aiding and abetting breach

of fiduciary ditty and duty of loyalty. Ricky Parker sold the assets of his business (Parker Energy

Services) to Schlumberger. He signed the agreement in Houston, Texas. In connection with the

sale, he and James Myers entered into Intellectual Property, Confidential Information, and Non-



         ROUTED TO COURT OW 101 6
          RT'D TO D. CLERK 0(01b5
Compete Agreements with Schlumberger (the "ICN Agreements') — Plaintiffs Exhibits 1 and 2.

The ICN Agreements contain detailed and specific definitions of Confidential Information,

Intellectual Property, and Company Intellectual Property and the restrictions relating to the use

and disclosure of Confidential Information:

              "Company Confidential Information" is defined as: technical
              information, software, databases, methods, know-how, formulae,
              compositions, drawings, designs, data, prototypes, processes,
              discoveries, machines, inventions, well logs or other data,
              equipment, drawings, notes reports, manuals, business
              information, compensation data, clients lists, client preferences,
              client needs, client designs, financial information, credit
              information, pricing information, information relating to future
               plans, marketing strategies, new product research, pending
               projects and proposals, proprietary design processes, research and
               development strategies, information relating to employees,
              consultants and independent contractors including information
               relating to salaries, compensation, contracts, benefits, inceptive
               plans, positions, duties, qualifications, project knowledge, other
               valuable confidential information, trade secrets, patent
               applications, and related filings regardless of whether or not
               identified as confidential or proprietary, and similar items.

               "Intellectual Properly is defined as: all patents, trademarks,
               copyrights, trade secrets, Company Confidential Information, new
               or useful arts, ideas, discoveries, inventions, improvements,
               software, business information, lists, information considered by
               Company to be confidential, designs, drawings, writings,
               contributions, works of authorship, findings or improvements,
               formulae, processes, product development, manufacturing
                techniques, business methods, tools, routines and methodology,
                documentation, systems, enhancements or modifications thereto,
                know-how, and developments, any derivative works and ideas
                whether or not patentable, and any other form of intellectual
                property.

               "Company Intellectual Property" is defined as: all Intellectual
               Property, that was authored, conceived, developed, or reduced to
               practice by Employee (either solely or jointly with others) during
               the term of his/her employment. Company Intellectual Property
               may be originated or conceived during the term of Employee's
               employment but completed or reduced to practice thereafter.
               Company Intellectual Property shall be deemed a "work made for
              hire" as that term is defined by the copyright laws of the United
              States, Company Intellectual Property also includes any "Pre-
              existing Intellectual Property" assigned, licensed, or transferred to
              Company, and any "Preexisting Intellectual Property" in which
              Company has a vested or executory interest.

               The ICN Agreements also contained one year restrictions on certain competitive

activities after their employment ended. Paragraph 5 ofthe ICN Agreements provides that while

employed by Sehlumberger, and for a period of one year after their employment with

Schlurnberger ended, they would not directly or indirectly work for or assist, (whether as an

owner, employee, consultant, contractor or otherwise) any business or commercial operation

whose business is in direct or indirect competition with the area of Schlumberger's business in

which they were employed. 'The area of business where James Myers and Ricky Parker were

employed was the wireline, slick line and braided line services for oil and gas wells. The one-

year restriction provides for an extension of time while they were breaching the restrictions.

Both Parker and Myers breached paragraph 5 oftheir ICN Agreements.

              Paragraph l3 of the ICN Agreements contains a restriction on soliciting

Schlumberger employees.       Both Parker and Myers breached paragraph 13 of their ICN

Agreements.

               James Myers signed a Retention Bonus Contract in connection with the sale of the

business — Plaintiff's Exhibit 3. Pursuant to the terms of the Retention Bonus Contract, Myers

was paid money in connection with the sale of the business and in exchange for his agreement to

remain employed for a period oftwo years aRer he signed the agreement. Tie also agreed not to

use or disclose Confidential Information, and agreed to return all documents, email

communications, computer data and other Company materials, whether or not they contain

Confidential Information, upon the separation from employment with the Company or upon
request. Paragraph 5 of the Retention Bonus Contract provides that during his employment with

the Company and for a period of one year following the end of his employment, he would not:

                     (a)      Solicit, contact, or accept work, which was the same or

substantially similar to the work andlor services performed by him for the Company, from clients

of the Company with whom he had business dealings during his employment with the Company.

                     (b)      Provide services (including consulting services) which are the

same or substantially similar to services and/or work performed by him for the Company, for

clients of the Company with whom he had business dealings during his employment with the

Company.

                      (c)     Solicit, recruit, encourage, hire or assist any other person or entity

to solicit, recruit, encourage or hire for employment any employee or independent contractor or

the Company to work fora competitor.

                      (d)     Directly or indirectly own, manage, operate, control, be employed

by, be a consultant ror, or perrorm any job functions for, any business that is in competition with

the Company.

               The testimony established that the Company [or purposes of the Retention Bonus

 Contract was the Parker Energy Services business acquired by Schlumborger which provided

 wireline, slick line and braided line services to oil and gas wells. The geographic territory

 specified in the Retention Bonus Contract is the territory serviced by the offices where Myers

 worked. Myers had management responsibilities over offices in Oklahoma, Pennsylvania, and

 Arkansas. The counties served by these offices arc identified in Plaintiffs Exhibit 74, which is

 attached to this ORDER and incorporated herein.

               Myers has breached paragraph 5 of the Retention Bonus Contract. The Retention
Bonus Contract provides that Myers entitlement to the $100,000.00 Bonus Award is contingent

upon his complying with paragraph 5 as written. Schlumberger paid the Bonus Award to Myers

and he has not returned the money.

              Both Ricky Parker and James Myers were in management roles at Schlumberger

and also had extensive contact with Schlumberger customers. They had access to, and used,

Confidential Information as defined in the agreements at issue. Access and use was necessary

for them to secure business for Schlumberger, staff the jobs, and service the customers. They

also visited customers, teamed their business needs and preferences, and communicated with

other Schlumherger managers and sales representative regarding strategies for developing

business. They were both the beneficiaries of the goodwill Schhunberger developed with

existing customers.

              Ricky Parker resigned from Schlumberger on October 2, 2013. He continued to

come to the Schlumberger offices and continued to have access to information regarding

Schlumberger's business alter his employment ended. Without informing Schlumberger, he

ordered six trucks costing approximately $360,000.()() each in January of2014. The trucks were

for use in the business he was forming, PWL-LLC, which would do business under the name

Professional Wireline. The trucks were designed for performing wireline, slick line and braided

line services for oil and gas wells. PWL is the same abbreviation used by Schlumberger in

describing its "Production Wircline" business, Parker also purchased tools, supplies, equipment,

and had Myers assist him while still employed by Schlumberger. lie also registered the PWL-

LLC business with the Texas Secretary of State indicating that it would do business in Texas and

purchased insurance from a Texas-based insurance broker. He also completed a Vendor Profile

seeking to do business with one of Schlumberger's clients stating that services would be
            performed by the competing business in Texas, Oklahoma, and Arkansas.

                   Schlumberger confronted James Myers regarding what he knew about the competing

            business and he claimed to have no knowledge, and also confirmed that he would not go to work

            for the competing business. Contrary to his representations, SUMS Myers planned to go to work

            for the competing business. Ricky Parker took delivery of the trucks and then Schlumberger

            employees, while still employed by Schlumberger and during working hours, visited the new

            business location where the trucks were delivered.

                          James Myers also began going to the new business location, while still employed

            by Schlumberger, during business hours. He was also using a Schlumberger vehicle. He also

            worked with Parker to obtain offers of employment for Schlumberger employees and set up a

            meeting with Schlumberger employees to present the offers. On September 16,2014, Myers left

            his Schlumberger truck at the Schlumberger offices, but the tool boxes and tools normally in the

            truck were missing. While misrepresenting to Schlumberger that he was not resigning, and while

            still employed by Schlumberger, James Myers set up a meeting with several Schlumberger

            employees and they met with him on the evening of September 16. On September 17, 2014,

            cloven Schlumberger employees tendered their resignations with no advance notice to go to work

            for Parker and Myers in the competing business. The sudden departure of these employees and

            missing equipment caused Schlumberger to be unable to service customers. At the same time,

            Myers began meeting with Schlurnberger's customers on September 17, 2014, to solicit business

            from the customers. To facilitate solicitation of the customers and convince them to transfer

            business to the PWL, Myers took several former Schlumberger employees with him to show the

            customers that PWL could offer the services of the same employees who had been performing

             work for thcm at Schlumberger. Professional Wireline began performing work for these




76,••••:4
customers shortly after these meetings alter obtaining Master Service Agreements "MSA's" with

the customers. Three such MSA's with customers (BP, XTO and Linn Energy) contain Texas

choice of law and choice of venue provisions. Professional Wireline has performed work in

Texas and several of the customers at issue are based in Texas.

              Professional Wireline has also copied its HSE materials from Schlumberger HSE

materials acquired in the purchase ofthe Parker Energy Services business. One of the employees

who left Schlumberger to work for Professional Wireline, Daniel Harrison, also accessed the

Parker Energy Services email account after his employment ended and forwarded client

information such as work orders containing pricing and job safety analysis reports to his PWL-

LJ..0 email account. Defendants also admit taking a Parker Energy Services price list which the

testimony from Plaintiff established was confidential. .lames Myers also retained his cell phone

he used at Schlumberger for communicating with customers, and that phone has now been given

to one or the former employees who left Schlumberger to go to work for Professional Wireline

so he could use it while the temporary restraining order was in place.

               The breaches, both during Myers' employment and during the one-year non-

compete period of Myers' and Parker's TCN Agreements, were intended to divert the business to

 the new business operated by Myers and Parker. Further, the business names used by them,

"PWL" and "Professional Wireline" is similar to the name used by Schlumberger — Production

 Wireline or"PW."

                 Defendants did not appear at the original hearing set for October 24, 2014, nor

 did they appear at the injunction hearing on December 5 or 8, 2014, Defendants did not comply

 with the original Temporary Restraining Order entered on October 9, 2014. In the deposition

 testimony of Defendants admitted into evidence at the injunction hearing, Defendants offered as
an excuse for their breaches that they never read the agreements. The Court concludes that

Defendants will continue to breach their agreements unless enjoined.

              The Established Customers of the Schlumberger business at issue are reflected in

Plaintiff's exhibit I3, The counties where Schlumberger offices managed by Defendants

performed work are reflected in Plaintiff's Exhibit 74,

       The Court further finds that immediate and irreparable injury, loss, or damage will result

to Plaintiff unless this temporary injunction is entered, Unless immediately restrained, the

Defendants' breach of the agreements will cause irreparable harm to Schlumberger for which

there is no adequate remedy at law, including loss of existing customers and employees, loss of

business opportunities, loss of goodwill and business reputation, and loss of confidential

information. Money damages cannot adequately compensate Schlumberger. A temporary

injunction is necessary to preserve Schlumberger's rights pending a trial on the merits and

warranted by the plain language and requirements of the agreements.


               It is, therefore ORDERED, that James Myers and Ricky Parker, their agents,

servants, employees, and anyone in active concert or participation with them who receive actual

notice ofthis Order("Enjoined Parties") is/are hereby enjoined as follows:

               1. Enjoined Parties shall not retain, conceal, move, or share with others any of

                   Schlumberger's equipment, property, documents, reports, files, hooks,

                   records, or Confidential Information or Company Intellectual Property.

               2. Enjoined Parties shall immediately provide to Schlumberger any and all

                   external storage devices that James Myers or Ricky Parker ever put

                   Schlumberger Company Confidential lnlbrmation or Company Intellectual

                   Property on that is in the Enjoined Parties' possession.
             3. Enjoined Parties shall not delete or destroy any Schlumberger property,

                Company Confidential Information or Company Intellectual Property

                contained on any computer, phone, disc, data storage device, email account, or

                cloud storage.

             4. Enjoined Parties shall not disclose Schlumberger's Company Confidential

                Information or Company Intellectual Property for any reason.


             5. Enjoined Parties shall not directly or indirectly recruit, hire, solicit, or assist

                 others in recruiting, hiring, or soliciting employees of Schlumberger.


             6. Enjoined Parties shall not directly or indirectly work for, or assist (whether as

                 an owner, employee, consultant, contractor or otherwise) any business          or


                 commercial operations or wireline, slick line and braided line operations in the

                 counties set forth in Plaintiff's Exhibit 74 which is attached.

             7. Enjoined Parties shall not solicit, contact, or accept wireline, slick line or

                 braided line work and/or services, from the Established Customers of

                 Schlumberger in the states        of   Oklahoma, Texas, Arkansas, Kansas,

                 Pennsylvania, and T,ouisiana.

             8. Enjoined Parties shall not provide, or supervise, advise, manage, or serve as a

                 consultant for businesses who are performing, wireline, slick line or braided

                 line work for the Established Customers of Schlumberger in the states of

                 Oklahoma, Texas, Arkansas, Kansas, Pennsylvania and Louisiana.

              With respect to Defendant Parker only, the restrictions contained in Paragraphs 5-

8 shall expire on September 18,2015.
                                    Plaintiff previously posted a $50,000.00 bond. No further bond is required. The

                 clerk of this court shall issue a temporary injunction in conformity with the law and the terms of

                 this Order. Until that time, the original Temporary Injunction Order entered on December l8,

                 2014 remains in effect.

                                    The Court is not setting this cause for trial in connection with this Amended

                  Temporary injunction due to the stay ordered by the First Court of Appeals.




                                     SIGNED on this




                     AGREED:

                     /s/ JefirBarnes
                     Jeff Barnes, Counsel for Plaintiff


                     AGREED AS To FORM ONLY:

                     /s/ James Cleary
                      James Cleary, Counsel for Defendant Ricky Parker




1, knio Rabnca Bolt, Dict4.st Cierit of regt Bend
County, Tom, do hceby notify fiat the
fofepoing Is a ITN, Vint MCI full 03f7 of
ilstracat toarcin set out as gyms of recsrd
the District Court eh,ort Bead County,Texas. in
Thisl/tAtcw of •_ fJ4 I                21.1.15_
                A..' • 'BE ELLIJ
                By

                VANESSA VA              UEZ
2
                                                                                                                     Filed
                                                                                                   5/6/2015 12:35:21 PM
                                                                                                   Annie Rebecca Elliott
                                                                                                            District Clerk
                                                                                                Fort Bend County, Texas
                                                                                               Jennifer Melendez

                                          CAUSE NO 14-DCV-218252

SCHLUMBERGER TECHNOLOGY,                                      §          IN THE DISTRICT COURT
CORPORATION                                                   §
         Plaintiffs,                                          §
                                                              §
vs.                                                           §          FORT BEND COUNTY, TEXAS
                                                              §
RICKY D. PARKER and JAMES MYERS,                              §
           Defendants.                                        §          268th JUDICIAL DISTRICT

                         DEFENDANT RICKY D. PARKER’S MOTION
                     TO MODIFY OR DISSOLVE TEMPORARY INJUNCTION

           Defendant Ricky D. Parker files this Motion to Modify or Dissolve the Court’s December

18, 2014 Temporary Injunction and respectfully show the following:

                                          PROCEDURAL HISTORY

           On October 9, 2014, the Court signed a temporary restraining order prohibiting Parker

and Myers from competing with Schlumberger. 1 On December 5 and 8, 2014, the Court held an

evidentiary hearing to determine whether Schlumberger was entitled to a temporary injunction

prohibiting Parker and co-defendant Jimmy Myers from working in the wireline, slick-line, and

braided line industry. The Court concluded that that Schlumberger was entitled to such an

injunction and signed a temporary injunction on December 18, 2014, indefinitely enjoining

Parker and Myers from working in the wireline industry. 2

           Parker and Myers subsequently perfected an interlocutory appeal of that injunction, as

well as the Court’s earlier order denying their motion to compel Schlumberger’s claims to

arbitration. 3 On April 30, 2015, two days after oral argument to the court of appeals, Justice


1
    See October 9, 2014 Temporary Restraining Order.
2
    See December 18, 2014 Temporary Injunction, attached as Exhibit 1.
3
    See Notice of Interlocutory Appeal.


                                                         1
Jane Bland issued an order providing: “The court ORDERS a stay of all proceedings in the trial

court pending resolution of the interlocutory appeal, except that the trial court may hear matters

relating to the temporary injunction and may issue orders that modify or dissolve that

injunction.” 4 As contemplated by the court of appeals’ order, Parker asks to modify and dissolve

its December 18 injunction and permit Parker to return to work in the wireline, slick-line, and

braided line industry. 5          Parker is not seeking a modification or dissolution of the Court’s

injunction as it pertains to Schlumberger’s confidential information.

                                     SUMMARY OF THE ARGUMENT

           The non-compete forming the basis of the Court’s temporary restraining order and

temporary injunction prohibiting Parker from working expired by its own terms on October 2,

2014, one year after Parker resigned his position with Schlumberger. 6 Moreover, employees are

permitted to prepare to compete with their current or former employers absent a contractual

agreement providing otherwise. See Abetter Trucking Co. v. Arizpe, 113 S.W.3d 503, 510 (Tex.

App.—Houston [1st Dist.] 2003, no pet.). The non-compete at issue prohibits actual present

competition, not preparations that would permit competition at a later date. Parker’s non-

compete with Schlumberger is long expired, and there is no evidence that supports continuing

the Court’s now five month prohibition on Parker’s constitutional right to work in the wireline

industry. Accordingly, in compliance with the First Court of Appeals’ April 30 order, Parker

respectfully requests that the Court dissolve its prohibition on Parker’s constitutional right to

work.

4
    April 30, 2015 Order, attached as Exhibit 2.
5
  This motion to dissolve or modify concerns the Court’s indefinite injunction of Parker only. Myers does not move
to dissolve or modify the injunction as it pertains to him at this time, but reserves the right to do so in the future.
6
    Exhibit 3.


                                                          2
                                              BACKGROUND FACTS

           In connection with his sale of Parker Energy Services Co. to Schlumberger’s predecessor

in interest, Parker agreed to work for Schlumberger and signed an “Intellectual Property,

Confidential Information, and Non-Compete” Agreement (“ICN Agreement”), which provided:

           Employee agrees for a period of one (1) year following the date of termination of
           his/her employment with Company, Employee will not directly or indirectly work
           for or assist (whether as an owner, employee, consultant, contractor or otherwise)
           any business or commercial operation whose business is – even in part – in direct
           or indirect competition with any area of the Company’s business in which
           Employee was employed by Company.

                                                    * * *

           If Employee is found to have breached any promise made in [the non-compete
           provision] of this Agreement, the one-year period specified in [the non-compete
           provision] shall be extended by the period of time for which Employee was in
           breach. 7

Parker worked for Schlumberger from September 2011 until October 2, 2013. 8 Accordingly,

unless extended by the tolling provision, the ICN Agreement’s non-compete requirements

expired on October 2, 2014. 9

           At the December 2014 hearing on Schlumberger’s application for temporary injunction,

Schlumberger elicited evidence showing that, in January 2014, Parker ordered trucks and other

equipment that could be used to perform wireline, slick-line, and braided line work. 10 There was

no evidence however, that Parker, individually, or that PWL, LLC (“PWL”), Parker’s employer,

solicited any wireline work before September 17, 2014, fifteen days before the expiration of the



7
    Exhibit 3.
8
    Id.
9
    Id.
10
     Exhibit 4 at 35, 41, 103, 106-09, 112.


                                                      3
non-compete. 11 It is also undisputed, and indisputable, that PWL did not perform its first job

until September 29, 2014. 12

            The Court concluded that Schlumberger was entitled to a temporary injunction and

signed an order that indefinitely prohibits Parker from working in the wireline industry,

providing, in pertinent part:

            6.     Enjoined Parties shall not directly or indirectly work for, or assist (whether
            as an owner, employee, consultant, contractor or otherwise) any business or
            commercial operations of wireline, slick line and braided line operations in the
            counties set forth in Plaintiff’s Exhibit 74 which is attached.

            7.     Enjoined Parties shall not solicit, contact, or accept wireline, slick line or
            braided line work and/or service, from the Established Customers of
            Schlumberger in the states of Oklahoma, Texas, Arkansas, Kansas, Pennsylvania,
            and Louisiana.

            8.     Enjoined Parties shall not provide, or supervise, advise, manage, or serve
            as a consultant for businesses who are performing, wireline, slick line or braided
            line work for the Established Customers of Schlumberger in the states of
            Oklahoma, Texas, Arkansas, Kansas, Pennsylvania and Louisiana. 13

There is no temporal limitation in the Court’s temporary injunction. 14

                                    ARGUMENT AND AUTHORITIES

            Covenants not to compete are restraints on trade and unenforceable as a matter of public

policy unless they are reasonable restraints. See Juliette Fowler Homes, Inc., v. Welce Assocs.,

Inc., 793 S.W.2d 660, 662 (Tex. 1990); see also TEX. BUS. & COMM. CODE § 15.50(a). Indeed,

“[c]ovenants against competition are generally not favored by our courts because of the public

policy against restraints of trade and the hardships resulting from interference with a person’s


11
     Exhibit 4 at 48.
12
     Exhibit 4 at 68.
13
     December 18, 2014 Temporary Injunction, attached as Exhibit 1.
14
     December 18, 2014 Temporary Injunction, attached as Exhibit 1.


                                                         4
means of livelihood.” Martin v. Linen Sys. for Hospitals, Inc., 671 S.W.2d 706, 709 (Tex.

App.—Houston [1st Dist.] 1984, no writ).       “Noncompetes tailored to protectable business

interests have their lawful place, but they should be used sparingly and drafted narrowly. And

employers must demonstrate special facts that legitimize the noncompete agreement. Squelching

competition for its own sake is an interest unworthy of protection. Competition by a former

employee may well rile an employer, but companies do not have free rein to, by contract,

indenture an employee or dampen everyday competition that benefits Texas and Texans.” Marsh

USA Inc. v. Cook, 354 S.W.3d 764, 788 (Tex. 2011) (Willet, J., concurring).

       Under Texas law, Schlumberger is entitled to a temporary injunction barring Parker from

working only if the evidence shows that the restraints on trade sought are reasonably limited in

time, geographical area, and scope of activity to be restrained. TEX. BUS. & COMM. CODE

§ 15.50(a). A restraint on trade is unnecessary if it is broader than necessary to protect the

legitimate interests of the employer. Gallahger Healthcare Ins. Servs. v. Vogelsang, 312 S.W.3d
640, 654 (Tex. App.—Houston [1st Dist.] 2009, pet. denied).        Whether a covenant not to

compete is reasonable is a legal question for the court. Haass, 818 S.W.2d at 386. The burden

of proving the necessity for and the reasonableness of the non-competition covenant falls upon

the employer. Martin, 671 S.W.2d at 709. A convenant not to compete cannot be enforced

absent a record that demonstrates the limitations are reasonable and as nonburdensome as

possible. Marsh USA Inc., 354 S.W.3d at 785.

       An Injunction Prohibiting An Employee From Working Cannot Be Properly Based
       Upon An Expired Non-Compete.

       It is undisputed that, absent some act tolling the agreement, Parker’s non-compete

expired on October 2, 2014, one year after he resigned his position with Schlumberger, and one

week before this Court signed a temporary restraining order prohibiting him from working in the


                                               5
wireline industry. 15 However, Schlumberger argued, and the Court concluded, that Parker was

“preparing to go in competition” by his purchase of equipment in January 2014, which, the Court

concluded, tolled and extended the non-compete past its October 2, 2014 expiration date. 16

Respectfully, Schlumberger has led the Court to error because the purchasing of equipment is not

contemporaneous competition prohibited by ICN Agreement and is perfectly proper under the

First Court of Appeals’ binding precedent.

           In Abetter Trucking Co. v. Arizpe, the First Court of Appeals held: “[T]o resign from

one’s employment and go into business in competition with one’s former employer is, under

ordinary circumstances, a constitutional right. There is nothing legally wrong in engaging in

such competition or in preparing to compete before the employment terminates.” 113 S.W.3d
503, 510 (Tex. App.—Houston [1st Dist.] 2003, no pet.) (emphasis added) (citations omitted). It

is only where a covenant not to compete specifically prohibits preparing to compete that one may

be prohibited from engaging in such preparations. See id.

           The ICN Agreement on which the Court’s temporary injunction is derived does not

preclude Parker from “preparing” to compete, it provides that, for a period of one year, he may

not “work for or assist . . . any business . . . whose business is . . . in direct or indirect

competition with [Schlumberger].” 17 Such language only precludes Parker from working for

businesses in present competition with Schlumberger. 18 It is undisputed, and indisputable, that

PWL was not in present competition with Schlumberger until either September 17, 2014, when it

first attempted to solicit wireline customers or September 29, 2014, when it performed its first
15
     Exhibit 3.
16
     Exhibit 5 at 119-120, 122-124.
17
     Exhibit 3.
18
     Id.


                                                 6
wireline job. 19 Such acts would, at most, entitle Schlumberger to a fifteen day extension of the

non-compete. 20 However, as the Court’s indefinite temporary injunction has now prohibited

Parker from working for five months, any extension of the non-compete to which Schlumberger

may have been entitled from the September 2014 solicitation and work is now long expired.

            To conclude that the non-compete provision extends beyond actual active competition

and precludes Parker from preparing to compete in the future, improperly adds restrictions to the

agreement and is improper under Texas law. Borders v. KRLB, Inc., 727 S.W.2d 357, 359 (Tex.

App.—Amarillo 1987, writ ref’d n.r.e.) (“The ultimate restraint is that a court cannot, through

the construction process, make a new contract for the parties, one they did not make.”). The

Court’s injunction, which penalizes Parker for preparing to compete, violates Texas public policy

because persons may properly “prepare[] to compete” with their former employers absent an

express agreement to the contrary. Abetter Trucking Co., 113 S.W.3d at 510. Accordingly,

Parker’s purchasing of equipment in 2014 cannot have properly tolled the non-compete as

Schlumberger suggested. Id.

            Schlumberger has received more than the benefit of its bargain from its non-compete and

Parker has been prohibited from working for months after the Schlumberger’s non-compete

expired under its own terms.         As the non-compete has expired and there is no evidence

supporting any continued prohibition on Parker’s constitutional right to work, Parker respectfully

requests that the Court modify its December 18, 2014 injunction and dissolve the portions

thereof prohibiting him from working in the wireline, slick-line, and braided line industry as




19
     Exhibit 4 at 48, 68.
20
     See Exhibit 3.


                                                   7
required by as required by the Business and Commerce Code. See TEX. BUS. & COMM. CODE §

15.50(a).


                                        CONCLUSION

        For the reasons noted above, the defendant, Ricky Parker, respectfully requests that the

Court modify its temporary injunction and permit him to return to work in the wireline industry,

as is his constitutional right.

                                            Respectfully submitted,

                                            MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.

                                            By:    /s/ James M. Cleary, Jr.
                                                   W. Jackson Wisdom
                                                   State Bar No. 21804025
                                                   wisdom@mdjwlaw.com
                                                   James M. Cleary
                                                   State Bar No. 00783838
                                                   cleary@mdjwlaw.com
                                            808 Travis Street, 20th Floor
                                            Houston, Texas 77002
                                            Telephone: (713) 632-1700
                                            Facsimile: (713) 222-0101

                                            ATTORNEYS FOR DEFENDANTS
                                            RICKY D. PARKER AND JAMES MYERS




                                               8
                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing pleading was sent via e-mail,
certified mail, return receipt requested, and/or hand delivery on this 6th day of May, 2015, to the
following:


               Jeff Barnes                Via E-mail and CMRRR 7010 1060 0002 4061 8497
               JACKSON LEWIS P.C.
               1415 Louisiana, Suite 3325
               Houston, Texas 77002
               Email: barnesj@jacksonlewis.com

               William L. Davis         Via E-mail and CMRRR 7010 1060 0002 4061 8503
               JACKSON LEWIS P.C.
               500 N. Akard, Suite 2500
               Dallas, Texas 75201
               Email: DavisW@jacksonlewis.com

               Kyle Sears                     Via Hand Delivery
               808 Travis, 20th Floor
               Houston, Texas 77002



                                                     /s/ James M. Cleary, Jr.
                                                     James M. Cleary, Jr.




                                                 9
                                                                                                                  Filed
                                                                                                1211212014 12 :07 :44 PM
                                                                                                 Annla Robocca Elliott
                                                                                                          District Clem
                                                                                               Fort Bend County. Te~as
                                                                                                Ariana Salazar

                                   CAUSE NO. 14-DCV-218252


 SCHLUMBERGER TECHNOLOGY                           §           IN THE DISTRICT COURT OF
 CORPORATION,                                      §
                                                   §
         Plaint itT,                               §
                                                   §
 V.                                                §           FORT BEND COUNTY, TEXAS
                                                   §
 RICKY D. P..L\RKER and JAMES MYERS,               §
                                                   §
         Defendants.                               §           268TH JUDICIAL DISTRICT

                                   TEMPORARY INJUNCTION

                  On Decemb(;r 5 and 8, 2014, the Court held a hearing on Plaintiff Schlumhergcr

 Teclmology Corporation's request for a temporary injunction. Plaintiff appeared at the hearing

 and offered evidence in support of the request for a temporary injunction. Defendants did not

 appear, but were represented by counsel at the hearing.           The Court heard testimony and

 considered the evidence :md arguments ofthe parties ;md finds as follows .

                  The Court finds that the evidence establishes the clement claims for breach of contract and

  tortious interference with contract, tortious interference with prospective business relationships,

  breach of contract, breach of fiduciary duty and duty of loyalty, and aiding and abetting breach

  of fiduciary duty and duty of loyalty. Ricky Parker sold the ao:;setIntdlectual Property, and Company Intellectual Property and the restrictions relating to the use.

and disclosure of Confidentiallnfrmnation:

              "Company Confidential Information" is defined as: technical
              info1mation, software, databases, methods, know-how, formulae,
              compositions, drawings, designs, data, prototypes, processes,
              discoveries, machines, inventions, well logs or other data,
              equipment, drawings, notes           reports , manuals, business
              information, compensation data, clients lists, client preferences,
              client needs, client designs, financial inJormation, credit
              infonnation, pricing infonnation, information relating to future
              plans, marketing strategies, new product research. pending
              projects and proposals, proprietary design processes, research and
              development strategies, information relating to employees,
              consultants and indepemknt contractors including infonnalion
              relating to salaries, compensation, contracts, benefits , inceptive
              plans, positions, duties, qualifications, project l\:110\vkdge, other
              valuable confidential infonnation, trade secrets, patent
              applications, and related 111ings regardless of vvhether or not
              identified as confidential or proprietary, and similar items.

               "Intellectual Property" is defined as: all patents, trademarks,
               copyrights, trade secrets, Company Confidential Information, new
               or useful arts, ideas, discoveries, inventions, improvements,
               soft\:varc, business information, lists, infonnation considered by
               Company to be confidential, designs, drawings, wntmgs,
               contributions, works of authorship, findings or improvements,
               fonmtlac, processes, product development, manufacturing
               techniques, business methods, tools, routines and methodology,
               dncumcntatinn, systems , enhancements nr modifications thereto,
               know-hovv, and dcvelopmcnts, any derivative works and ideas
               whdher or not patentable, and any other fmm              or
                                                                       intellectual
               property.

               "Company lntelkctna.l Prop01ty" is defined as: all lntelk:ctual
               Property, that was authored, conceived, developed, or reduced to
               practice by Employee (either soldy or joint!)' with others) during
               thc term of his/her employment. Company Intellectual Property
               may be originated or conceived during the lenn of Employee's
               employment but compktccl or reduced to practice thereafter.
               Company Intellectual Property shall be deemed a "work. made for
               hire" as that tcnn is defined by the copyright laws of the United
               States. Company Intellectual Property also includes any "Pre-
               exi!:iling Intellectual Properly" a!:isigned, licensed, or lransfetTed to




                                                   2
                                                                                                    297
              Company, and any "Pre~ x isting Intellectual Property" m wh.i ch
              Company bas a vested or executory inkrest.

               111e .ICN Agreements also contained one year   r~!slrictions   on certain competitive

activities after thc.ir employment ended. Paragraph 5 of the ICN Agreements provides that while

employed by Schlumberger, and for a period of one year after the.ir employment with

Sell lumberger ended, they would not directly or indirectly work for or assist, (whether as an

owner, employee, consultant, contractor or otherwise) any business or commercial operation

whose business is in direct or indirect competition with the area of Schlumbcrgcr's business in

which they were employed. "1l1e area of business where James Myers and Ricky Parker were

employed was the \.Vireline, slick line and braided line services for oil and gas wells. The one-

year restriction pro vides for m1 extension of time while they vvere breaching the restrictions.

Both Parker and !vfyers breached paragraph 5 oftheir ICN Agreements.

              Paragraph 13 of the lCN Agreements contains a restriction on soliciting

Schlumbcrgcr employees.       Both Parker and Myers breached paragraph 13 of their JC N

Agreements.

               James 1vfycrs signed a Retention Bonus Contract in connection with the sale ofthe

business - Plaintiff's Exhibit :i. Pursuant to the terms of the Retention Bonus Contract, Ivfyers

was paid money in connection with the sale of the business and in exchange for his agreement to

remain employed for a period of two years after he signed the agreement. He also agreed not to

usc or disclose Con1idential Infonnaiion, and agreed to retum all documents, email

communications, computer data and other Company materials, whether or not they contain

Confidential Infonnation, upon the separation from employment with the Company or upon

request. Paragraph 5 ofthe Retention Bonus Contract provides that during his employment vvith

the Company and for n period of one year following the end of his employment, he would not:



                                                3
                                                                                                       298
                             (a)     Solicit, contact, or acce.pt work, which was the same                or

substantially similar to tha work and/or services performed by him for the Company, from clients

ofthe Company with \Vhom he had business dealings during his employment with the Company.

                             (b)     Provide services (including consuliing services) \vhich are the

same or substantially similar to services and /or work performed by him for the Company, for

clients of the Company with whom he had business dealings during his employment with the

Company.

                             (c)     Solicit, recruit, encourage, hire or assist any other perso n or entity

to solicit, recruit, encourage or hire for employment any employee or independent contractor of

the Co mpan y to \Vorlc for a competitor.

                             (d)     Directly or indirectly own, manage, operate, control, be employed

by, be a consultant for, or perfonn any job li.mctions for, any business lhal is in competition with

the Compand he has not r~tumed the m oney.

                Both Ricky Parker and James ivfyers we re in management roles at Schlumbe rger

and also had eA.'tens ive contact with Schlumberger customers. ·n1ey had access to, and used,

Confi dential lnfon nati on as defined in the agr0emcnts at issue. Access and usc was necessary

for them to sec ure business for Schlumberger, stall' the jobs, and service th e customers. T hey

al so visited customers, leamed their business needs and prd.e rences, and communica ted \.Vith

other Schlumberger managers and sales representative regarding strategies for developing

bus iness. They were both the benefici aries of the goodwill Schlumberger developed w it h

existing customers .

                 Ricky Parker resigned fi·om Schlumbcrger on Octobe r 2, 2013. He continued to

come to the     Schlumberg~r        oill.ces and continu ed to have access to information regardin g

Schl.umberger's bus iness ailer his employment ended.           Wi th out informing Scb.lumberger, he

ordered six trucks costing approximately $360,000.00 each in January of 2014. The tnteks were

for u sc in the bus incss he was fonning, PWL-LLC, w hich \vould do business under the name

Professional W irc linc . Tlw trucks were designed for pcrfonning \:virclinc, s lick line and braided

lin~   services fnr nil nnd   8HS   \Vclls.   P\VT. is 1hc same abbreviation used by Schlmnhcrr,cr in

describ ing its "Production Wirdine" business. Parker also purchased tools, supplies, eq uipmtlnl,

and h ad Myers assist him w hile sti ll employed by Schlumberger. He also registered the P\VL-

LLC busin ess with the Texas Secretary of State indicating that it wo uld do business in Te xas and

purchased insurance from a Texns-based insurance broker. He a.lso completed n. Vendor Profile

seeking to do business with one of Schlumbcrger's clients stating that scrviccs would be

pcrfonncd by tho:: competing business in Texas, OkJahoma, and Arkansas.

          Schlumbcrger conii·onkd James lvi yers regarding what he lmcw about the competing




                                                       5
                                                                                                        300
business and he claime.d to have no k11owledge, and also confirmed that he would not go to \Vork

for the competing business. Contrary to his representations, James 1vfyers planned to go to work

for the competing business.       Ricky Parker took delivery of the trucks and then Schlumberger

employees,   whilt:~   stil! employed by Schlumbcrgcr and during \:vorking hours, visited the new

business location where the trucks were delivered.

                James M yers also began going lo the new business location, while still employed

by Schlumberger, during business hours. He was also using a Schlumberger vebick. He also

vwrked with Parker to obtain offers of employment for Schlumberger tlmployees and set up a

meeting \Vith Schlumberger employees to present the otfers. On September 1o, 2014, ?vfyers left

his Schlumbcrgcr truck at the Schlumberger o1Ticcs, but the tool boxes and tools nomwlly in the

truck were missing. Whjle misrepresenting to Schlumberger that he was not resigning, and \vhile

still employed by Schlumberger, James M yen; set up a meeting \Vilh several Schlumberger

employees    ~md   the y met with him on the evening of September 16. On September 17, 2014,

.:Ieven Schlumberger employees tendered their resignations with no advance notice to go to work

for Parker and !\Ayers in the competing business. 'T'he snclclen departure of these employees and

missing equipment cnnscd Schhunhcre,cr 1n he unable tn service cusjnmcrs.       At the snmc time .

lviyers began meeting with Schltnnberger's customers on September 17, 2014, to solicit business

fl·om the customers. To facilitate solicitation of the customers and convince them to transfer

business to the PWL, Jviyers took several fom1er Schlumberger employees with him to show the

customers that PWL could offer the services of the same employees who had been performing

work for them nt Schlumbcrgcr.           Professional Wircline began   pcd~mning   work for these

customers shot1ly after these meetings after obtaining Master Service Agreements "lv!SA's" with

the customers. 'Iluec such rvlSA's with customers (BP, XTO and Linn Energy) contain Texas




                                                   6
                                                                                                     301
choice of law and choic~ of venue provisions.            Professional Wireline has performed work in

Texas and several of the customers at isst!e ai·e   based iii Texas.
                Professional Wireline has also copied its HSE materials from Schlumberger HSE

materials acquired in the pmchasc of1hc Parker Energy Services business. One of the employees

who Jell Schlumbergcr to work for Professional Wireline, Danit:>l I-ltmison, also accessed the

Parker Energy Services email account aHcr his employment ended and forwarded client

infonnation such as work orders containing pricing and job safely analysis reports to his PWL-

LLC email account Defendants also admit taking a Parker Energy Services price list \Vhich the

testimony from Plaintiff established \Vas contidential. James !vlyers also retained his cell phone

he used at Schlumberger for communicating with customers, and that phone has now been given

to one of the fonncr employees who kil Schlumberger to go to work for Professional Wireline

so he could   u~e   it while the temporary restraining order   \NHS   in place.

                1l1e breaches, both during l\.f'yen:' employment and during the one-year non-

compete period of !vfyers' and Parker' s TCN Agreements, were intended to diveJi the business to

the new business operated by Myers nne! P:u-J.cer.         Futihcr, the busin.:;ss names used by them,

"P\VT ." and "Professional \Vi rcl inc" is simi lnr 1n the name used hy Sch lumherr;cr - Product inn

Wireline or "PW .''

                    Defendants did not appear at the original hearing s.:t for October 24, 2014, nor

did they appear at the injunction hearing on December 5 or 8, 2014. Defendants did not comply

with the original Temporary Restraining Order entered on October 9, 2014.                 Jn the deposition

testimony of Defendants admitted into evidence at the injunction hearing, Defendants otTcrcd as

nn excuse for their breaches that they never read          th.~   agreements.     T11e Court concludes thnt

Dekndanls will continue to breach thl':)ir agreements unkss enjoined.




                                                     7
                                                                                                              302
               1l1c Established Customers of the Schlumberger business at issue are rdlected in

Plaintiffs exhibit U.     The counties \vhere Schlumberger offices managed by Defendants

performed \Vork arc rellectcd in Plaintiffs Exhibit 74.

       'T11c Court fmthcr finds that immediate and irrcparnblc injury, loss, or damage w ill result

to Plainlili unless this temporary injunction is entered .   T.Jnkss immediatel y restrained, the

Delendants' breach of the agreements will cause iiTeparable hann to Schlumberger for which

there is no adequate remedy at law, including loss of existing customers and emplo yees, loss of

business oppo1iunities, loss of goodwill and business reputation, and loss of confidential

information.   i'vfoney damages cannot adequately compensate Schlumberger.                A temporary

injunction is ncccssary to preserve Schlumbcrgcr' s rights pending a trial on the merits and

wammled by the plain language and requirements of!he agreements.




               1t is, therefore ORDERED, that James 1vlyers and Ricky Parker,. their agents,

servants, employees, and anyone in active conceit or pa1ticipation with them who          J't:~ccivc   actual

notice of this Order ("Enjoined Parties") is/arc hereby enjoined as follows:

               1. Enjoined Parties shall not retain, conceal, move, or share with others any of

                   Schlumberge:r's equipment,      propert y, documents,       reports,   files , books,

                   records, or Confidential Tnfom1ation or Company Intellectual Property.

               2 . Enjoined Parties shall immediately provide to Schlumbergcr any and all

                   C:\icma.l storage devices that James !vlycrs or Ricky Parker ever put

                   Schlumberger Company Confidential lnfonnalion or Company Intelleclual

                   Property on that is in the Enjoined Pmties · possession.

               3. Enjoined Parties shall not delete or destroy an y Schlumberger property,



                                                  8
                                                                                                                303
                   Company     Confidential     Infonnation    or   Company      Intellectual Property

                   contained on any computer, phone, disc, data. storage device, email account, or

                   cloud storage.

              4.   Enj o ined Pruiics shall not disclos.:: Schlumbcrger's Compan y Confidentinl

                   Infonnation or Company Intclkctual Property for any reason.


              5.   Enj o in ed Patties shall not directly or indirect ly recruit, hire, solicit or assist

                   others in recruitin g, hiring, or soliciting employees of Schlumberger.


              6. Enjoined Parties shall n ot directly or indireclly work for, or assist (whether as

                   an O\Nner, employee, co nsull ant, contractor o r otherwise) any business or

                   comm ercial operations of w irelinc, s lick line and braided line ope rat ions in the

                   counties set fotih in Plaintiffs Exhibit 74 \:vhich is attach.::d.

              7.   Enjoin ed Pmti cs shall n ot solicit conta ct, or accept w ircline, slick line or

                   braided line work and/or services, h om the Established C ustomers of

                   Schlumberger in the         statc.s   of Oklahoma, Texas,        Arkm1sas,    Km1sas,

                   Penns)'lvania, and Louisiana.

              R. Enjoined Parties shall not prov ide, or superv ise, advise, manage, or serve as a

                   consultant for businesses w ho arc pc1-fonnin g, wirdinc, slick line or braided

                   line work for the Establi shed C usto mers of Schlumbcrgc r in the states of

                   Oklahoma, Texas, .:.\rkan sas, Kansas, Pcnnsy'lvania and Louisiana .

              Plaintiff previously posted a $5,000.00 bond .              The bond is increased to

$50,000.00. Upon posting the additional $45,000 .00 bond, the clerk of this court shall issue a

temporary injunction in conformity \Vith the law and the terms of this Order. Until that time, the




                                                    9
                                                                                                            304
 --···· ----- -·-   -------------~~~-~=======""""""=-==-=




Temporary Restraining Order as extended in the Second Agreed Order Extending Temporary

Restraining Order entered on November 13, 2014, shall be exiended and remains in effect.          ~

                     It is further ORDERED that the trial ofthls cause shall commence on the   LZ.day
of
         -1 A"#;'
  /j_--IV~'Vj ~
                  .c .    lg

           6/:tW
                                            ~-

                     SIGNED on this   __/f;;1y of December __, 2014, at 3~ 0-~ck _fm.




                                                      10

                                                                                                        305
                                 COlll                    INTELU~CTlJAL           PROPERTY, CONFIDENTIAL INFOUMATION,
                                          AND NON-COiY.ll'ETE AGREEMENT

TI-IIS AGREEMENT is made by and between Schlurnberger Technology Corporation, a Texas
corporation acting fm· itself and on behalf of ils Affilffi~ as i'n'b~'ull}\ defined below (hcreinafler
collectively referred to as "Company") and ___t:;::Lt0t._Udcv_.-                            _______
(hereinafter rcfetTed to as "Employee"), and ~1hall be ---effective ns of the __L_f?_ day of
_y~_:h.         ___ ____,
                     20 __u_.

ht consideration of the Company's employment of Employee, the Compuny's promise to provide
Employee with Company Inlcllenlunl Propetiy, as ddiJJCd in Paragraph 5 below, the Company providing
Employee with Company Intellectual Properly, or the Company providing Employee wilh access lo
Company Intellectual Property, the payment of a salcuy or olher remuneration, a]](! oll1cr consideration,
the Parli es agree as follow::;:



     l. 1. ;,Intellectual Property" is all patents, tmdcmnrks, copyrights, lrade secrets, Comp              controlled by, or is u11dcr common control with Company, where "control" in relation to a
              company means the direct or indirect ownership of ut least fifty-percent of the voting securities
              or shares.

2.   Employee agrees to promptly disclose in writing to Company all Company Intellectual Property.
     Company Intellectual Properly shu!l remain the exclusive properly of Company whether or not
     deemed to be a "work made for hire" within the meaning of the copyright laws of the United States.

     Any and all rights, title, nnd ownership interests, including copyright, thal Employee may have in or
     to Cmnp      information or material of Company-including Company Intellectual Property and Comp;my
      ConJidential Tnlon:nntion, either during or afl:er employment with Company.

5.    Upon the signing of' this Agreement, or reasonably soon tbereallcr, and in any event prior to the
      tem1ination of Employee's employment, the Company will provide Employee and Employee will
      receive nccess to Company Confidential Information which is proprietmy, confidential, valuable, and
      relates to Company' s busirwss.

      Employee recognizes and aclmowledges that Company Confidential Information, both tangibly
      recorded or memorized, constihttes valunb.le trade secrets belonging to Company. In order to protect
      Company against any unauthorized usc or disclosure of Company Con-fidential lnfonnntion, nnd in
      exchange for the Company's promise lo provide Employee with access to Company Confidential
      Infom1atiou and other consideration pLior to the termination of his/her employment, Employee agrees
      thnt for a period of nne (1) year following the date of termination or his/her employment with
      Company, Emp loyee will not directly or indirectly work for or assist (whether as m1 owner,
      employee, consultant, contractor or olhenvise) any business or commercial operation whose business
      is-even in pmt-in direct or indirect competition wilh uny area of the Company's business in which
      Employee wa~ employed by Company. Moreover, Employee agrees that Company may provide u
      copy of this Agreement to any entity for whom Employee provides services in the one ( 1) year pc1iod
      following the date of termination of Emp loyee's employment with ComJlany.

       Employee recognizes atld acknowledges that the Comptmy's business, research and products nrc by
       nature worldwide in scope, and that the Company is not required to maintain a physical location in
       close proximity to its customers. Employee agrees that in order to protect Company Confidential
       Intormation, business interests and goodwill, the foregoing restriction on Employee's snbsequcnl
       employment shall extend to any county, parish, borough, or toreign equivalent: (1) in which
       Employe(: hod a customer or service assignment for Company in the one-year period precc.:ding
       Employee's termination; (2) in which Company has ClJstomers or service assignments about which
       Employee obt~1ined Company Tntcll.ectual Property during his/her employment with Company; (3) in
       which Company has a manufacturing site, development site, work site, jub site, or offices; and/or (4)
       in which nny business or commercial operation whose busi11ess (a) is--even in part-in dirccl or
       indirect competition with any area of the Company's business in which Employee was emp.loycd by
       Company or (b) has a manufacturing site, development site, work site, job site, or offices.

           Employee ~hall comply with all Company's policies nnd codes of ethics as it may promulgate 1i·mn
           lime to lime, including those related to intellectual properly, confidential infom1ation, Company
           ConiidcJ1tial lnforrnation, and Company Intellectual Properly. Nothing in those policies sh8.   Employee acknowledges that Company has agreed to provide Employee with Company Confidential
     Information during Employee's employment with Company. Employee further acknowledges that, if
     Employee was to leave the employ of Company for any reason and use or disclose, directly or
     indirectly, Company Confidential Information, that such use and/or disclosure would cause Company
     irreparable hann and injluy for which no adequate remedy at law exists. Therefore, in the event of the
     breach or threatened breach of the provisions of tills Agreement by Employee, Company shall be
     entitled to obtain injunctive relief to enjoin such breach or threatened bJeach, in addition to all other
     remedies and alternatives which may be available at law or in equity. Employee acknowledges that
     the remedies contained in the Agreement for violation of this Agreement are not the exclusive
     remedies which Company may pursue.

9.   Company has attempted lo place the most reasonable limitations on Employee's subsequent
     employment opportunities consistent with the protection of Company's valuable trade secrets,
     Company Confidential Information, business interests, and goodwill. Employee aclmowledges that
     the limitations contained herein, especially limitations as to time, scope, and geography, are
     reasonable. Jn order to accommodate Employee in obtaining subsequent employment, Company may,
     in its discl'elion, grant a waiver of one or more of the re~trictions on subsequent employment
     contained in Paragraph 5. A request for a waiver shall be in writing and must be received by
     Company at least forty-iive (45) days before the proposed starting dale of !he employment for which
     Employee is seeking a waiver. The request must include the full name and address of the organization
     with which Emp loyee is seeking employment; the department or area in \vhich Employee proposes to
     work; the position or job title to be held by Employee; nnd a complete descdption of the duties
     Employee expects to perform for such employer. ff Company decides io grant a waiver (which shall
     be solely in Company's discretion), the waiver may be subject to such restrictions or conditions as
     Company may impose and shall not coastiluf:e a waiver of ;my other tcnn.

10. Any waiver of any term of this Agreement by Company shall not operate as a waiver of any other
    term of this Agreement, nor shall any faiJme to enforce any provision of this Agreement operate as a
    waiver of Company's tight to enforce any other provision of this Agreement.

11. Company does not wish to receive fro m Emp loyee any confidential or proprietary information of a
    third party to whom Employee owes an obligation of confidet1ce. Accordingly, Employee represents
    and warrants that any information Employee either discloses to Company or uses while employed by
    Company is not subject to any obligation of confidentiality to any forme-r employer or other third
    parly. Employee acl::nowlcdgcs that his Ot'llcr performance of this Agreement and his or her duties as
    an employee of Company do 11ot and will not breach uny agreement to keep in confidence propdetary
    inionnation, lmowledgc, or dala acquired by Employee prior to Employee's emp loyment with
    Company.

12. Employee is not a. party to any other agreement thnt will interfere witl1 Employee's full compliance
    with this Agreement or that otherw·ise may restrict Employee's employment by Company or the
    performance of Employee's duties for Company. Employee agrees not to enter int.o any agreement,
    \'.rhether oral or \Vritten, in conflict with tl1is Agreement.

13. Employee agrees lhat while employed by Company, and during the one-year period following (]1e
    termination of his/her employment, Employee \Vill neither directly nor indirectly, on his/her mvn
    behalf or on behalf of any person or entity, in any cnpucity, recruit, hire, solicit, or assist others in
    recruiting, biting, soliciting any person, who is, or was, dudng the period ofEmployce's employrm:nl
    with Company, an employee or consultant of Company.

 14. This Agreement may be enforced by, shall inure to the benefit of, and be binding upon Company, its
     successors, and assigns. This A!:,•Tcemcnt is binding upon Employee's heirs and legal representatives.
     By accepting a transfer to an Affiliate of Company, Employee agrees to the automatic assignment of

 lntcllcctunl Property, Confirlcmial Infom~r,tion nnd Non-Compete Agreement, Mnrch 20 II
 P~gel   t\.




                                                                                                                 257
     this Agreement to said Affiliate conlcmporancolL';ly with the <1cceptance of such transfer, subjcct to
     subsequent agreements executed by Employee and A!Tiliate of Company or Company, and to the
     !bllest extent allowed by law.

15. By acceptli1g a transfer to an Aftiliate of Company, Employee agrees to the automatic application of
    all of lhe tem1s of this Agreement to said Affiliate contemporaneously wi th !he acccptrmcc of such
     transfer, subject to subsequent agreements executed by Employee and Affiliate of Company or
     Company, and to the fullest extent. allowed by law.

16. This Agreement or any part thereof may be moditied, superseded, waived, or amended only in writing
    signed by an authorized reprc);entativc of Company and by Employee. Any appendices to this
    Agreement are part of this Agreement ns if wholly incorporateu herein.

17. Because Employee may work                               w
                                     vario\ls locations 1.md to eliminate potential uncertainLy over the
    governing law, this Agreement shall be interpreted and constmed exclusively in accordnnce with the
     laws of the State ofTex.as. Venue for nny dispute(s) arising fi'om or related to this Agreement shall lie
     solely, and h; convenient, in Fort Bend County, Texas. Employee consents to the choice of law and
     venue provisions of this Agreement and agrees that Employee will not contest these provi~ions in any
     future proceeding(s). Employee agrees that Texas, as Company's United Slates Headquarters , has a
     grel'.ter legal interest in matters relating to this Agreement than any other slate, bali a greater public
     policy interest in matters relating to thi9 Agreement thau any other state, and has a greater factual
     relationship to matters relating to this Agreement than any other state.

18. Should any portion of this Agreement be held judicially invalid, unenforceable, or void, such holding
    will not have the effect of invalidating or voiding the other portions of this Agreement not so declared
    or any part thereof, the particfi hereby agreeing that the pmiion so held to be invalid, unenforceable,
    or void shall be deemed amended, reduced i.n scope or deleted to the extent required to be valid and
    enforceable in the jurisdiction of such holding. The pmties agree that, upon a judicial finding of
    invalidity, uncnforccability,· or voidnbillty, the court so finding may rcfom1 t.hc agrl~cmcnt to the
    extent necessary for enforceability, nnd entel' an order enforcing the rcfonncd Agreement. No court
    ordered rcfmmution or amendment shall give rise loa findjng of knowing, willfulness, or bad faith
    unreasonableness against Company regarding this Agreement.

19. This Agreement and Appendix contains the cutire agreement between the parties with respect to the
    subject matter of this Agreement and supersedes ,\""'.Jl-'-··-~.c;;
                                                       - =~a'-mpctc Agrcr.mcn1,   M~rch   2CII I
Pllt•,t: 15




                                                                                                                     258
                                                                            1




1                          REPORTER ' S RECORD
                         VOLUME 3 OF 5 VOLUMES
2                 TRIAL COURT CAUSE NO. 1 4- DCV-218252 FILEDIN
                                                   'I st COURT OF APPEALS
 3   SCHLUEvlBERGER TECHNOLOGY       IN THE DISTRICT I-~-{JSEfi?N, TEXAS
     CORPORl\_TION                                 1/2/2015 3:39:27 PM
 4                                                 CHRISTOPHER A. PRINE
     vs .                            FORT BEND COUNTY , pl,e_xll;.s
 5
     RICKY D . PARKER AND JAMES
 6   £'1 YERS                           268TH JUDICIAL DISTRICT

 7

 8

 9

10                   TEMPORARY INJUNCTION HEARING

11               December 5 ,   2014 - Afternoon Session

12

13

14

15        On December 5 ,    2014 ,   the following proceedings came

16   on to be held in the above-tit l ed and numb ered cause

17   before the Honorable Brady G . Elliott ,       Judge Presiding ,

18   held in Richmond ,     Fort Bend County ,   Texas.

19        Proceedings reported by computerized stenotype

20   machine.

21

22

23

24

25
                                           2




 1                          APPEARANCES

 2   MR . W. JACKSON WISDOM
     MR . JA~JES " JIW' M. CLEARY
 3   MARTIN DISIERE , JEFFERSON & WISDOM
     808 TRAVIS, 20TH FLOOR
 4   HOUSTON , TEXAS 77002
     Telephone :    713.632.1700
 5   Counsel for Defendants

 6   ME . BILL DAVIS
     MR. JEFF BARNES
 7   JACKSON LEWIS, P.C.
     1415 LOUISIANA, SUITE 3325
 8   HOUSTON , TEXAS 77002
     Telephone :  713.568.7860
 9   Counsel for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                                             3 _,                                                                                           41




 1   to sig nin g it,     did you?

2                       "A:       No .

 3                      "Q:       But i t ' s your position now that you

 4   shouldn ' t   have to abide by it ,              right? "

 5                      MR . DAVIS :           And then Mr . Cleary ob jected.

 6                      fvlR .   CLEARY:        I ' l l withdraw the objection .

 7                      "A:       No ,   I    never read it .

 8                      "Q:       So you can ' t           po in t   to anything in

 9   there that you th in k i s unreasonable? "

10                      t1R .    D.i\ VIS :    There ' s an objection .

11                      t1R .    CLEARY :       Yeah ,      it's a l ega l

12   con c lusion .

13                      THE COURT:             Overru led.

14                      "A :       I don ' t    kno1r1 .      I ha ven ' t    read it. "

15                      lv:iR.   Dli.VI S :    And mo v ing down to Page 44 ,

16   Line 9 :

17                      "Q:        Let ' s go through the calendar here .

18   We ' ve got October 2 ,          2013 is yo ur best recollection of

19   when yo u r es igned from Schlumberger ,                        right?

20                       "A :      Correct.

21                       "Q:       And we know th at on September 17,

22   which is wi t hin one year ,              yo u were hi ring employees of

23   Schlumberger to work f or your new busin ess ,                           right?

24                       "A:       Uh-huh.

25                       "Q:       And y es?       You ne ed to answer yes or
                                                                                                            43




1                                   "A:           That ' s correct.

2                                   "Q:           But it's your position ,                even though

 3   that -- even though that you signed this as part of the

 4   asset purchase agreement ,                               that it ' s unreasonable or that

 5   you shouldn ' t                have had to comply with that? "

 6                                  MH . DAVIS :              And there ' s an objection .

 7                                  t1R .         CLEAFY:          Yeah,    he ' s asking him to give

 8   a legal conclusion as to whether or not the agreement is

 9   enforceable.

10                                  THE COURT:                Overruled .

11                                  "A:            I   did not k n ow this was part of the

12   asset purchase.

13                                  "Q:            Well ,   you know you signed it on

14   September ,             10 ,        2011,         right?

15                                  II   Jl.. :    Uh-huh .

16                                  "Q:            And you didn ' t          ob j ect to signing it ,

17   did you?

18                                  "A:            No.      Some of the guys did .

19                                  "Q:            Well ,    we ' ll talk about that in a

20   second .

21                                  " You didn ' t            -- Before you were paid

22   1 7 million as part of the asset sa l e ,                                     you didn't raise

23   your hand and say -- quote --                                     ' Wait a minute ,       that

24   vJ a   sn ' t   par t    of the de a l ,                I '   m n ot   s i g n in g t h i s , ' did you ?

25                                  II   Jl.. :    No ."
                                                                                     48




 1   optional completeness ,               I'd like to read Page 62 ,

 2   Line 20 :

 3                       "Q:        Did you talk to Mr . Myers about what

 4   tools and equipment might be needed?

 5                       "A :      No ."

 6                       ME . CLEAEY :           That's it.

 7                       t1P. .   DAVIS:        Okay.     Page 63 ,    Line 22:

 8                       "Q:        It looks like you got your insurance

 9   fr om Upstream Brokers out of Houston,                     Texas ,   right?

10                       "A :       Correct ."

11                       L'1R .   DAVIS :       Page 64 ,   Line 18:

12                       "Q:        t1r. Parker ,       it ' s my understand in g

13   that in addition to the wireline trucks ,                        you also had

14   pickup trucks that you were assigning to the operators

15   when they came over to P . W. L .,                 correct?

16                       "A:        Yes,    I had pickup trucks that I had

17   bought.

18                        "Q:       And when were those purchased?

19                        "A:       I don ' t    remember .     End of August ,

20   first of September .

21                        " Q:      Hov-1 many v-1as it ,     eight?

22                        "A:       I   believe it was eight or nine .

23   Seven ,   eight ,   or       nine .    Eight or nine .

24                        "Q:       And you bought th ose - -           it's you r

25   testimony yo u bought them n ot knowing how man y people
                                                                                                  68




 1   somewhere ,         right?

 2                          "A:              Eventual l y.

 3                          "Q:              Okay .    But you actually went to work

 4   for P . W. L . the very next day ,                        right?

 5                          "A:              The very next day ,           yes,   sir ."

 6                          MR . CLEARY :                   If we could go back to

 7   Page 1 3 ,        beginn i ng at Line 13 :

 8                           "Q :            The contact on the l 7th was a phone

 9   call or meeting?

10                           "A:             lVJeet ing.

11                           "Q :            Did you arrange for the meeting

12   before the 17th?

13                           II   .l:l.. :   No ,   sir .

14                           "Q:             You just showed up?

15                           " A:            That ' s right .

16                           "Q:             At what location?

17                           " A:            l'1cAlester. "

18                           lvJR . BARNES :                Page 1 8 ,   Line 22 :

19                           " Q:            When was the first             job for X . T . O . for

20   P . tAI . L . ?

21                           "A :            September the 29th ."

22                           MR . BARNES :                  Page 20 ,    L ine 1 8 :

23                           "Q:             What commu nicat i ons did you have vli th

24   Unit after you left Schlumberger?

25                           "A:             Told them the same ,            that I    had
                                                                             103




1    when you questioned him about the drop in revenues while

2    he was there , about business being slow?

 3       A        I would tend to question it now
 4                         MR . WISDOM :    Ob j ect i on ; based on

 5   speculation.
 6                         THE COURT :     Overruled .

 7                         THE WITNESS :     I would question it now

 8   based on what I know.

 9       Q        (BY MR.     DAVIS ) What is it that you ' ve learned?
10       A        That Mr . Myers has l eft the company a n d gone to

11   work for the competition and l eft without ,               you know ,

12   discussing with us.           You know ,    that's not normal even ,

13   you know ,    in a retirement situation .

14       Q        Well ,    you heard the testimony from Mr . Myers

15   and Mr . Parker about the text messages .                Does that cause

16   you any concern?

17       A        Yes .     The text messages seem to show that

18   Mr . Myers was -- and Mr. Parker were getting equipment ,

19   getting tools , and getting M. S . A . ' s for their competing

20   business .

21                         MR . WISDOM :    Object i on.    It 's speculation

22   and misstating wha t         the documents actually say .

23                         THE COURT :     Overr uled.

24       Q        (B Y MR . DAVIS) And was this in the same

25   timeframe that the revenues for that location were
                                                                                          106




 1                          MR . WISDOM:     Ob j ection ;     le ading .

2                           THE WITNESS :        That ' s correct .

3                           THE COURT:      Don ' t   lead .

 4         Q        {BY MR.    DAVIS)    Now ,    I don ' t    want to get bogged

 5   down in the missing tools .                 Now we have -- but we do

 6   have the too l s from the rat pack .                 Have you done an

 7   investigation to see if Mr . Myers actually dropped them

 8   off   a. L
             ~
                  the McA l ester location?

 9         A        Yes,    we have .    Immediate l y upon my arrival ,             one

10   of our concerns was the security of the McAlester

11   facility ,      concerns of missing tools and such .                   So I

12   immediately had the crews go down to McAlester and go

13   through the equipment and see what we have ,                      inventory ,

14   and verify if any of the tools from -- that were in the

15   rat pack were dow n there.

16                          And so the crews went down there,                and they

17   started moving the equipment and informed me that,                            no ,

18   none of the tools were there .

19         Q        And you

20         A        Similar tools were there ,            but not the ones that

21   we specifically were looking for .

22         Q        Okay.     Would these tools be helpful for whoever

23   was going to take over for Mr . Myers in servicing the

24   customer?

25         A        Yes,    sir .   It would save them some money ,                and
                                                                                   107




1    then some of them had to be ,                you know ,   ordered ,   may take

2    a l ittle bit longer .               And not only that,     they \•iere kind

 3   of expensive .           Specialized overshots for fishing

 4   operations were kept in Mr . Myers'                 pickup .    He >vas the

 5   fishing expert ,             also.      And so we don't have any of

 6   those.

 7        Q         And you ' ve heard -- well ,         you ' ve testified

 8   about all of the customers he visited on the 17th .

 9   Would those tools be helpful if he was going to begin

10   working immediately for customers for Professional

11   \Alire line?

12        A         Yes ,    sir ,    they would .

13        Q         And outside of the rat pack ,              have you done any

14   investigation to see whether there were any other

15   missing tools?

16                           WeLl ,    let me ask a different question .

17                           Do you have any -- was Mr . Myers

18   responsible for ordering tools for Schlumberger?

19        A         l-ie   was.      And I    went back and had -- as this

20   rolled out ,          I went back and had our financia.l          contro ll er

21   pull our M. N . S. report and looked into the purchases

22   that we bad done through out that year .                    And I guess

23   starting back in April , we had purchased what could be

24   construed as tool i ng out a truck .                I mean ,   there were

25   some specific gauge rings ranging from-- I believe it's
                                                                                      108




1    one-and-three-quarter , all the way up to

2    four-and - a-half-inch O.D .

 3                         THE COURT REPORTER :              I'm sorry.    Up to?

 4                         THE WITNESS:             Four-and-a-half-inch O.D .

 5        Q       (BY MR. DAVIS)             So you -- are you saying that

 6   Mr . Myers was ordering tools while he was at

 7   Schlumberger in April?

 8        A       Yes ,    sir,      he vJas .      He did it throughout the

 9   year .

10        Q       Okay.        But a particular tool order ,              what was

11   your concern about that when you say " tooling out a

12   truck " ?

13        A       My concern was that he had maybe taken these

14   tools and put them on the new trucks that he -- that

15   they had at Profession Wire l ine .

16        Q       Well ,     what was it?

17                         tviR .   vH S DOlVl:    Your Honor ,    I object to the

18   speculation of the illegal activity .                        He has no

19   evidence .      He ' s simply putting his conspiracy theories

20   out there with no foundat i on.

21                         THE COURT :            Overru l ed .

22        Q       (BY MR . DAVIS)             Did you have any new trucks

23   going into service in April of 2014?

24        A       No ,    sir ,     we didn ' t.

25        Q       And the order you looked at ,                   what did it l ook
                                                                               109




 1   like was bei n g ordered?         Did it have to do with a new

2    t r uck?

 3         A       Yeah ,    it would be gauge rings for a new truck.

 4   And then the other thing I           noticed on this specific

 5   order is the overshots ,         and these grapp l es that are on

 6   here are required for overshots.              Can ' t   find those

 7   overshots - - I mean , those grapples .             They ' re missing .

 8          Q      And what is Exhibit 8?

 9          A      Exhibit 8 is a - - it ' s from our-- it ' s a

10   report from our financial contro l ler that shows the

11   P . O .,   the date ,    the vendor , the part number ,      and the

12   description of the tools that were ordered .

13          Q      And is Exhibit 8 a record kept in the ordinary

14   course of a regularly conducted business activity at

15   Schlumberger?

16          A      For Sch l umberger ,   yes ,   sir.

17          Q      And was making this record a regular practice

18   to document that activity?

19          A      Yeah ,    it ' s a transaction from one system to the

20   other .      And we run the reports , you know ,          to check the

21   purchases and stuff .

22          Q      And was th i s record made at or near the time by

23   or from i nformation transmitted by someone wit h

24   knowledge of the infor mation in the report?

25          A      This report was made by our financial
                                                                                         112




1    It ' s stil l    hearsay .        It still should not be admitted .

2    And it ' s sti l l     irrelevant .

 3                        THE COURT :       Well ,    as to the hearsay

 4   objection ,      as information that ' s compiled in the regular

 5   course of business,              therefore,     it ' s not hearsay.        \~lith


 6   the annotation removed from it ,                 I ' ll admit it on that

 7   basis.

 8                       DI RECT EXAM I NAT I ON ( CONTI NUED)

 9   BY I'1R . DAVIS :

10        Q      Okay .      We talked about the --

11                        THE COURT REPORTER :              I ' m sorry.    That was

12   No . 8?

13                        HR .    DAVIS :    Yes .

14        Q          (BY MR . DAVIS) Mr . Myers , we talked about the

15   first section .          I s that the order for the - -               what we

16   call " loading up a neitJ truck ," so to speak ,                    that ' s all

17   the gauge rings?

18               The gauge rings ,           yes ,   sir.

19        Q      Okay .       And ,    again ,   you weren ' t       putting a nevJ

20   truck into service around that time?

21        A      No ,     sir .

22         Q     What about the May ,              June ,   July ,    no new t r uck?

23         A         ( Shakes head negative l y ).

24         Q     And what about the next section?                       What -- what

25   are your concerns about the orders there?
                                                                              1




 1                           REPORTER ' S RECORD
                          VO L UME 4 OF 5 VO L UMES
2                 TRIA L COURT ClWS E NO . 14 - DCV-218252 FILEDIN
                                                      1st COURT OF APP EALS
 3   SCHLUIV!BERGER TECHNOLOGY                 DISTRICT Jt~'?N , TEXAS
                                        IN TI-iE
     CORPOEATION                                      1/2/2015 3: 39:27 PM
 4                                                    CHRISTOPHER A. PRINE
     vs.                                FOET BEND COUN T Y , 'PleJ..I~s
 5
     RICKY D.    PARKER AND JAMES
 6   !VlYERS                            268TH JUDICIAL DISTRICT

 7

 8

 9

10                    TEMPORARY I NJUNCTION HEARI NG

11

12

13         On December 8 ,   2014 ,   the following proceedings came
14   on to be held in the above-titled and numbered cause

15   before the Honorable Brady G . Ell i ott, Judge Presiding ,

16   held in Eichmond , Fort Bend County , Texas.

17         Proceedings reported by computerized stenotype
18   machine .
19

20

21
22

23

24

25
                                             2




 1                            APPEARANCES

 2   MR . W. JACKSON WISDOM
     ivJR . J Ar'"lES " JIM " lvJ . CLEARY
 3   MART I N DISIERE , JEFFERSON & WISDOM
     808 TRAVIS , 20TH F LOOR
 4   HO USTON , TEXAS 77002
     Telephone:           713 . 632 . 1700
 5   Counsel for Defendants
 6   !VlR . BILL DAVIS
     l"iR . JEFF Bll.RNES
 7   JACKSON LEWIS , P.C .
     1415 LOUISIANA , SUITE 3325
 8   HOUSTON, TE XAS 77002
     Telephone:       713.568.7860
 9   Counsel for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                 119




 1   patience with me.          I have tried a few judges ' patience

 2   in the past ,    and today was no exception.              I   am

 3   passionately committed to the idea that these men need

 4   to be able to make a living during the holidays ,                  and I

 5   think my commitment is based solidly not                 just on moral

 6   principles but the law of Oklahoma , which should apply ,

 7   or the law of Texas ,        if the Court chooses to apply.

 8   Thank you.

 9                        THE COURT :     Counsel ,   if I   sounded a little

10   bi t   perturbed ,    we seemed to be covering the same ground,

11   but when I asked you to be direct ,              you were ,    and I

12   appreciate that .

13                        Do you have a rejoinder?

14                        MR . DAVIS :    I ' m sorry,   your Honor?

15                        THE COURT :     Do you have a rejoinder?
16                                FINAL STATEMENT

17                        MR . DAVIS :    Your Honor ,    just quickly on

18   this -- the notion that there ' s no evidence that

19   Mr . Parker -- or that the agreement didn't pr o hibit

20   Mr. Parker from preparing to compete.                   The language of

21   the agreement talks about performing work .                   And the

22   evidence is work for Schlumberger would include ordering

23   things , p l anning , preparing ; and he was do i ng work for

24   the new business .         To the extent they ' re saying :            Well ,

25   the new business didn ' t           have its doors open yet , what he
                                                                              120




1    was do i ng -- and I think the evidence shows this                 is

2    he had an ex i sting bus i ness , C . C . T . S. , which

 3   Schlumberger was okay with , but he was doing some of

 4   this under C . C . T.S .,   qu i te naturally probably because
 5   some people may not want to deal with the startup and

 6   then dealing with the C.C.T . S. business .

 7                     THE COURT :     What do you say , Counsel , as

 8   to the questions raised by the defense that the wording

 9   of the contract seems to avoid geographic limitations
10   that the law i mposes on non-compete agreements?
11                     MR . DAVIS :     Well , you ' ve got two different
12   types of restrictions .          One is the customer restriction ,
13   which I think the law is clear .            As long as it ' s limited
14   to customers wi th whom they had dealings , that takes
15   care of the geographic area.            I think the law is clear
16   on that .    On a customer restriction ,         you don ' t   need to

17   say counties ,    states , United States .
18                     THE COURT :      Well ,   in that same vein , then ,
19   if I take your argument to its natural conclusion,

20   Mr . Parker could solicit business from the next-door
21   neighbor of t h e Schlumberger operat i on as l ong as they

22   had not conducted business with Schlumberger?
23                     MR . DAVIS :     Correct .
24                     THE COURT :      I seem to look at that rather

25   broad provision of the agreements as broader than that .
                                                                                122




 1   know , they have slickline business in other states , but
2    we didn ' t   offer testimony of that , nor are we asking

 3   that it go that far.       It was focused on the Parker

 4   Energy Service business that was purchased that

 5   Mr . Parker continued to manage and then Mr . Myers
 6   managed after he l eft .         That's why we limited the
 7   testimony to those states.
 8                     THE COURT:       But you would agree that they

 9   could be -- that l anguage would be interpreted to be

10   broader than that?
11                     MR . DAVIS :     I don ' t   believe No.     1   could
12   because it talks about in which they had an assignment
13   or customer.      2 is customers and assignments where they
14   used intellectual property .           And 3 talks about a

15   manufacturing site , development site , but that ' s not an
16   issue in this case.

17                     And then 4,      it appears to me it talks

18   about the company ' s business in which employee was

19   employed by the company,          and then they viewed this

20   business as the Parker En e rgy Services business , not the
21   whole slickline business ,         so I     just don ' t    read it as

22   broadly as they do .
23                     THE COURT :      Okay .      Go ahead .
24                     MR . DAVIS :     I believe that ' s all I have .
25                     THE COURT :      The purpose of a temporary
                                                                         123




1    injunction is to n o t   re solve the final issues between

 2   the parties but to determine whether the -- who would be
 3   the prevailing party in the final lawsuit .         In that
 4   regard ,   it ' s not my task here today to assign damages ,

 5   to assign a particular dollar amount to any violat i ons

 6   that may or may not be in the final analysis proved ;

 7   it ' s simply to focus on the activities of Mr . Parker and
 8   his current company and Mr . Myers .      Those are the tw o
 9   issu es that ha ve to be resolved .
10                    In that regard ,   I ' l l start out with

11   Mr . Myers.    And , firstly,   I will say that it ' s my
12   decision that Texas law applies .       The parties did
13   business in Texas .      Clearly Mr . Parker,   by his

14   application for the new company to do business in Texas ,

15   showed very clearly he was doing business in Te xa s ; and

16   as pointed out by the opinions of the Courts o f Appeals
17   and the Supreme Court , the oil and gas business is n ot

18   confined to one state.       It's not on l y multinational ,

19   it ' s multig l obal; and they take that in consideration in

20   determining these particular conf licts that arise .           In

21   this regard , very specifically , the two agreements that
22   I'm ruling on , the I.C . N . and the retention bonus

23   agreement ,   specif i cally say the laws of Te xas shall

24   apply ; and the activity was in Texas , so I find that

25   Texas law app l ies .
                                                                             124




1                   In that regard as directed to Mr . Myers ,
2    it's clear he violated both the I.C . N. and retention

 3   bonus agreement ; and with that finding,          I issue a

 4   temporary injunct i on against him as to those issues ; but
 5   in that temporary injunction order to be produced,                 it

 6   will be focused as the agreement reads ,          on the

 7   businesses in the areas in which Mr. Myers had

 8   responsibility.

 9                  And I   point out ,    counsel ,   and I    appreciate
10   Mr. Myers is a unique manager ; he likes to get his hands
11   dirty ; he lik es to be out in the field .         But he,    by
12   definiti on i n the agreements ,     is an operating manager ;

13   and as such , he has responsibility for more than just

14   the particular truck in the particular county or parish
15   in which he's involved ; therefore , the temporary
16   injunction applies .

17                  As to Mr. Parker ,      I think one cannot look

18   at it with blindness and not ignore the fact that he
19   spent time preparing to go in competition ; but that is a
20   matter to be decided in the final hearing as to when the

21   date should apply ; but ,   in fact,    it d oes apply ; and I ' ll

22   issue a temporary i njunction against Mr . Parker.
23                   With that said ,     i s ther e any other matt er
24   we need to take up at this time?
25                   MR. CLEARY :   Your Honor , we ask you stay
3
                      Filed
    5/13/2015 3:49:03 PM
    Annie Rebecca Elliott
             District Clerk
 Fort Bend County, Texas
Jennifer Melendez